Hammond, J.
This was an action by the appellees upon three notes. and a mortgage to secure their payment. The notes and mortgage were-executed by the appellant Short to Martin Hillabold. The complaint alleged that Hillabold “ assigned all of said notes by endorsement thereon in writing to these plaintiffs.” The appellants, other than Short, were made-parties defendants as lien-holders to foreclose their equity of redemption. Short demurred to the complaint, but his demurrer was overruled, to which. *432he excepted. Issues were joined; trial by the court; finding for the appellees, and judgment on the finding over the appellant Short’s motion for a new trial- and exceptions.
Filed May 17, 1884.
Copies of the notes and mortgage declared upon were filed with the complaint, but copies of Hillabold’s endorsements of the notes were not filed. The omission of copies of such endorsements is the only objection urged against the complaint. In an action on a promissory note by the assignee against the maker, it is sufficient to allege in the complaint that the note was assigned by endorsement. It is not necessary in such suit to file with the complaint a copy of the endorsement. Treadway v. Cobb, 18 Ind. 36; Tilman v. Harter, 38 Ind. 1; Keller v. Williams, 49 Ind. 504; Kline v. Spahr, 56 Ind. 296.
The evidence is not in the record, and no complaint is made of the ruling on the motion for a new trial. Affirmed, with costs.